Tbe statute provides, tbat in every suit or prosecution in favor of persons who have gone to, and remained with tbe ■enemy, against any person, etc. who has remained in tbe United States; tbe court before whom such suit, etc. is depending, is authorized on motion of tbe defendant, to try and determine said cause, etc. according to tbe rules of equity; and tbe defendant is allowed to plead any special matter relative to principal and interest: And if it shall appear to tbe court, tbat in equity and good conscience abatement ought to be made, either from tbe principal or interest or both; tbe court is authorized to order and decree what they shall find to be equitable, both as to debt and cost.
This is not a penal, but a remedial statute, made for tbe relief of debtors, in suits, brought against them, by their creditors, who by going and residing with tbe enemy during tbe war, have put it out of their power to pay them their debts, in tbe currency of tbe country; which they were obliged *115by law to receive; whereby they are exposed to suffer loss inevitably, unless relieved; and altogether by the creditor’s placing himself in a situation inaccessible by the debtor.
By the laws of this state notes are not negotiable; and although, by the assignment, the assignee has the property of the note, and a right to collect and convert the money to his own use; yet the suit must be in the name of the original promisee or his administrator, etc. who has power, unless bankrupt, to control the action, to receive the money and discharge the note, and to whom in this case the defendants might have paid or tendered the money, which would have been good; as both the plaintiff and said John were of sufficient ability to pay the money over to said Grey.